DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18, 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pat. No. 4,428,984) in view of Gilmour (US Pub. No. 2016/0130489).
Regarding Claims 18, 20, 23-24, and 26:  Shimizu et al. teaches a composition comprising a solution of ethylene glycol and sorbitan monoleate (viscosity increasing agent) (Table 1, No. 16).
Shimizu et al. does not teach the composition further comprising polyvinylpyrrolidone and lignin.  However, Gilmour teaches a dust suppressant comprising polymers such as lignin and polyvinylpyrrolidone ([0093]-[0095]).  Shimizu et al. and Gilmour are analogous art because they are concerned with the same field of endeavor, namely dust suppressant compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the polyvinylpyrrolidone and lignin of Gilmour in the composition of Shimizu et al. and would have been motivated to do so because Gilmour teaches that such compounds are beneficial to dust suppressant compositions because they help bind dirt particles together ([0093]).
Shimizu et al. does not teach the specific process steps of forming the ore dust suppressant.  However, such limitations are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claims 21 and 22:  Shimizu et al. teaches applying the composition to surfaces to suppress ore dust (1:15-35; 2:20-30).

Response to Arguments
Applicant's arguments filed April  have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	August 4, 2022